Jon-Luc Dupuy Vice President and Senior Counsel State Street 4 Copley Place CPH 0326 Boston, MA 02116 617-662-1744 617-662-3805 (fax) jdupuy@statestreet.com January 3, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Alpine Equity Trust (the “Trust”) Securities Act File No. 33-25378 Investment Company Act File No. 811-05684 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in the Post-Effective Amendment No. 44 that was filed electronically on December 29, 2011. If you have any questions regarding this filing, please do not hesitate to call me at (617) 662-1744. Very truly yours, /s/ Jon-Luc Dupuy Jon-Luc Dupuy Vice President and Senior Counsel State Street Bank and Trust Company Enclosures
